DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 05/25/2021.
Claims 1 – 4, 7 – 11 and 14 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 104157068) in view of Frachon (9,116,018).


Claim(s) 1, 2, 5, 6, 8, 9 and 12 - 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (CN 104157068) in view of Buchhold (7,112,955).
As to claim 1, LIU et al. (hereinafter LIU) discloses a magnetic sensor including a chip, a permanent magnet and a magnetizer comprising a magnetic field sensor element having a top, a bottom, and four sides (11); and a magnet (13) including a cavity (131), the cavity (131) defined by at least one interior surface of the magnet (13), the magnetic field sensor element (11) disposed in the cavity (131).

    PNG
    media_image1.png
    303
    485
    media_image1.png
    Greyscale

LIU fails to disclose that at least three of the four sides of the magnetic field sensor are not surrounded by the at least one interior surface of the magnet. 
 Frachon discloses a contactless magnetic sensor for measuring the angular or linear movement of a ferromagnetic target wherein the at least two of the four sides of the magnetic field sensor (3) are not surrounded by 
    PNG
    media_image2.png
    252
    325
    media_image2.png
    Greyscale

Frachon fails to explicitly disclose that at least three of the four sides of the magnetic field sensor are not surrounded by the at least one interior surface of the magnet. 
However it would have been a matter of choice that at least three of the four sides of the magnetic field sensor are not surrounded by the at least one interior surface of the magnet which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed magnet was significant. (Please Note MPEP 2144 IV. B)
 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of LIU in view of the teachings of Frachon wherein at least three of the four sides of the magnetic field 
As to claim 8, LIU discloses a magnetic sensor including a chip, a permanent magnet and a magnetizer comprising providing a magnet (13) including a cavity (131), the cavity (131) defined by at least one interior surface of the magnet (13); and arranging a magnetic field sensor element (11) in the cavity (131), the magnetic field sensor having a top, a bottom, and four sides. 

    PNG
    media_image1.png
    303
    485
    media_image1.png
    Greyscale

LIU fails to disclose that at least three of the four sides of the magnetic field sensor is not surrounded by the at least one interior surface of the magnet.  Frachon discloses a contactless magnetic sensor for measuring the angular or linear movement of a ferromagnetic target 

    PNG
    media_image2.png
    252
    325
    media_image2.png
    Greyscale

 Frachon fails to explicitly disclose that at least three of the four sides of the magnetic field sensor are not surrounded by the at least one interior surface of the magnet. 
However it would have been a matter of choice that at least three of the four sides of the magnetic field sensor are not surrounded by the at least one interior surface of the magnet which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed magnet was significant. (Please Note MPEP 2144 IV. B)
 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having 
As to claims 2 and 9, LIU discloses that the magnetic field sensor element is a Hall-effect type sensor (11).
As to claims 5 and 12, LIU discloses that the cavity (131) is defined by at least two interior surfaces of the magnet (13).
As to claims 6 and 13, LIU discloses that the cavity (131) is defined by at least three interior surfaces of the magnet (13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 - 4 and 10 - 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 104157068) in view of Frachon  as applied to claims 1 and 8 above, and further in view of Carpenter et al. (2015/0346681).
As to claims 3 - 4 and 10 - 11, LIU discloses that the magnet (13) and the cavity (131) is disposed in an end surface of the magnet (13), the magnetic field sensor element (11) disposed in the cavity (131) such that a top surface of the magnetic field sensor element (11) is planar with an exposed surface portion of the end surface of the magnet (13).  LIU and Frachon fails to explicitly disclose that the magnet is a cylindrical magnet or a rectangular cuboid (claim 4 and 11).  Carpenter et al. (hereinafter Carpenter) discloses a rotatable shaft wherein a first and a second magnet are connected to the shaft wherein the magnet may be a cylindrical magnet or a rectangular cuboid [0042, Magnet may be any suitable size or shape so as to be detectable by a magnetic sensor.  For example, magnet may be a cube a rectangular, octagonal or other form of prism, a sphere or cylinder].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of LIU in view of the teachings of Frachon and further in view of the teachings of Carpenter such that cylinder and rectangle cube ae common shapes of the magnet and can be used according to the shape of the device.
Claim 7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 104157068) in view of Frachon (9,116,018) as applied to claims 1 and 8 above, and further in view of Ramesh (2012/0293115).
As to claims 7 and 14, LIU and Frachon fails to explicitly disclose that the magnetic field sensor element is adhesively attached to at least one surface of the cavity.  However, Ramesh discloses an induction sensor wherein that the magnetic field sensor element (12) is adhesively attached to at least one surface (30) [0032].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of LIU in view of the teachings of Frachon and further in view of the teachings of Ramesh such that to secure the sensor to the structure with any fixation mechanisms including adhesively would properly secure the sensor to the structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely 
Applicant’s argument that neither Lin nor Frachon disclose, teach, or suggest an arrangement wherein at least three of the four sides of a magnetic field sensor are not surrounded by at least one interior surface of a magnet.
However it would have been a matter of choice that at least three of the four sides of the magnetic field sensor are not surrounded by the at least one interior surface of the magnet to modify the device of LIU in view of the teachings of Frachon which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed magnet was significant. (Please Note MPEP 2144 IV. B)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.